DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 24, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no legible copy of WO2012/046229A was found in the filing.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because:
The reference character “h” is not found in the drawings (Specification: Page 5, Lines 25-30) and should be labeling the double arrow line of the exhaust outlet 14 (Fig 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  The abstract of the disclosure has more than 150 words in it.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,204,245) in view of Lieberman et al. (US 2006/0243274).
Regarding Claim 16, Johnson discloses an aerosol delivery device (apparatus of Fig 1), comprising: a body (16, Fig 1) defining a chamber (chamber of 16, Fig 4) and having a first end (end at 22, Fig 4) and a second end (end at 14, Fig 4), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (longitudinal axis of 22 goes in same direction as longitudinal axis of 14, Fig 4) a diameter of the first end is the same as a diameter of the second end (14 and 22 have the same diameter, Fig 4), the body including: an air inlet (22 is a port that takes in air, Fig 4; 22 is an inlet port, Fig 4) located at the first end; a patient port (14 is a port that has the mouthpiece 12, Fig 4) located at the second end; a first side (top side of 16, Fig 4) extending between the first and second ends; and a second side opposite the first side (bottom side of 16, Fig 4), the second side including an aerosol port (20, Fig 4) in fluid communication with the chamber and positioned between the first end and the second end (20 between 22 and 14, Fig 4).
Johnson fails to disclose wherein a diameter of the first end is larger than a diameter of the second end.
However, Lieberman, of the same field of endeavor, teaches a drug delivery device (Abstract) including two different versions of the mouthpiece and guide tube where one diameter of the mouthpiece and guide tube is larger than a diameter of the other mouthpiece and guide tube (guide tube may be adapted for smaller lung size, mouthpiece modules may be customized to intend users by using a smaller outlet port, paragraph 0130) to accommodate for users of smaller lung size such as a child (paragraph 0130).  Additionally, Lieberman also teaches varying the inner diameter of the guide tube to change the size of nebulized particles and to change the flow rate being delivered to the user (paragraph 0127) based on lung size (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the patient port to be smaller, as taught by Lieberman, to accommodate for users of smaller lung size such as a child (Lieberman: paragraph 0130) and to change the size of nebulized particles and the flow rate being delivered to the user (Lieberman: paragraph 0127) based on lung size (Lieberman: paragraph 0129).  Modifying the diameter of the patient port to be smaller allows better control over the flow rate and size of the nebulized/aerosolized particles, particularly for users of different lung sizes such as children.  It would allow the device to accommodate for various kinds of patients based on their lung sizes.
Regarding Claim 17, Johnson-Lieberman combination teaches the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body (Johnson: extension portion of 20 connecting 24, Fig 4; extension portion of 20 is perpendicular in relation to the side of 16, Fig 4).
Regarding Claim 18, Johnson-Lieberman combination teaches the extension portion receives an aerosol generator device (Johnson: 24 is a universal boot, Fig 4; universal fitting capable of attaching said spacer member to either a nebulizer or a metered dose inhaler, Claim 9).
Regarding Claim 19, Johnson-Lieberman combination teaches a boss located at the first end (Johnson: 22 is a boss, Fig 1).  It is noted that Applicant did not specify or claim where the boss is protruding from and whether or not the boss is protruding inwards into a chamber.
Regarding Claim 20, Johnson-Lieberman combination teaches a central longitudinal axis of the aerosol port is perpendicular to central longitudinal axes of the first and second ends (Johnson: 20 is perpendicular to 14 and 22, Fig 4).
Regarding Claim 21, Johnson-Lieberman combination teaches a patient interface (Johnson: 12, Fig 4) located at the second end and in fluid communication with the patient port (Johnson: 12 at 14, Fig 4).
Regarding Claim 22, Johnson-Lieberman combination teaches a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (Johnson: 12 at 14 is angled at 0 or 180 degrees with respect to the central longitudinal axis of 14, Fig 4).  It is noted that Applicant has not specified or claimed that the patient interface is angled offset with respect to the central longitudinal axis of the second end.
Regarding Claim 23, Johnson-Lieberman combination teaches the patient interface includes an exhaust valve (Johnson: 38, Fig 4; 38 is a one-way valve, Fig 4).
Regarding Claim 24, Johnson-Lieberman combination teaches an inlet valve located at the air inlet (Johnson: 26, Fig 4; 26 is a stem valve, Fig 4).
Regarding Claim 25, Johnson discloses an aerosol delivery device (apparatus of Fig 1), comprising: a body (16, Fig 1) defining a chamber (chamber of 16, Fig 4) and having a first end (end at 22, Fig 4) and a second end (end at 14, Fig 4), wherein a diameter of the first end is the same as a diameter of the second end (14 and 22 have the same diameter, Fig 4), the body including: an air inlet located at the first end (22 is a port that takes in air, Fig 4; 22 is an inlet port, Fig 4); a patient port (14 is a port that has the mouthpiece 12, Fig 4) located at the second end; a first side (top side of 16, Fig 4) extending between the first and second ends; and a second side opposite the first side (bottom side of 16, Fig 4), the second side including an aerosol port (20, Fig 4) in fluid communication with the chamber, wherein the aerosol port defines an extension portion (extension portion of 20, Fig 4) extending substantially perpendicular from the second side of the body (extension portion of 20 is perpendicular in relation to the side of 16, Fig 4); and a patient interface (12, Fig 4) coupled to the second end and in fluid communication with the patient port (12 is connected to 14, Fig 4).
Johnson fails to disclose wherein a diameter of the first end is larger than a diameter of the second end.
However, Lieberman, of the same field of endeavor, teaches a drug delivery device (Abstract) including two different versions of the mouthpiece and guide tube where one diameter of the mouthpiece and guide tube is larger than a diameter of the other mouthpiece and guide tube (guide tube may be adapted for smaller lung size, mouthpiece modules may be customized to intend users by using a smaller outlet port, paragraph 0130) to accommodate for users of smaller lung size such as a child (paragraph 0130).  Additionally, Lieberman also teaches varying the inner diameter of the guide tube to change the size of nebulized particles and to change the flow rate being delivered to the user (paragraph 0127) based on lung size (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the patient port to be smaller, as taught by Lieberman, to accommodate for users of smaller lung size such as a child (Lieberman: paragraph 0130) and to change the size of nebulized particles and the flow rate being delivered to the user (Lieberman: paragraph 0127) based on lung size (Lieberman: paragraph 0129).  Modifying the diameter of the patient port to be smaller allows better control over the flow rate and size of the nebulized/aerosolized particles, particularly for users of different lung sizes such as children.  It would allow the device to accommodate for various kinds of patients based on their lung sizes.
Regarding Claim 26, Johnson-Lieberman combination teaches the extension portion is substantially cylindrical (Johnson: extension of 20 is cylindrical, Figs 3-4).
Regarding Claim 27, Johnson-Lieberman combination teaches the extension portion receives an aerosol generator device (Johnson: 24 is a universal boot, Fig 4; universal fitting capable of attaching said spacer member to either a nebulizer or a metered dose inhaler, Claim 9).
Regarding Claim 28, Johnson-Lieberman combination teaches a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (Johnson: longitudinal axis of 22 goes in same direction as longitudinal axis of 14, Fig 4).
Regarding Claim 29, Johnson-Lieberman combination teaches an inlet valve located at the air inlet (Johnson: 26, Fig 4; 26 is a stem valve, Fig 4).
Regarding Claim 30, Johnson-Lieberman combination teaches the patient interface includes an exhaust valve (Johnson: 38, Fig 4; 38 is a one-way valve, Fig 4).
Regarding Claim 31, Johnson-Lieberman combination teaches a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (Johnson: 12 at 14 is angled at 0 or 180 degrees with respect to the central longitudinal axis of 14, Fig 4).  It is noted that Applicant has not specified or claimed that the patient interface is angled offset with respect to the central longitudinal axis of the second end.
Regarding Claim 32, Johnson discloses an aerosol delivery device (apparatus of Fig 1), comprising: a body (16, Fig 1)  defining a chamber (chamber of 16, Fig 4)  and having a first end (end at 22, Fig 4) and a second end (end at 14, Fig 4), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (longitudinal axis of 22 goes in same direction as longitudinal axis of 14, Fig 4), wherein a diameter of the first end is the same as a diameter of the second end (14 and 22 have the same diameter, Fig 4), the body including: an air inlet (22 is a port that takes in air, Fig 4; 22 is an inlet port, Fig 4) located at the first end; an inlet valve (26, Fig 4; 26 is a stem valve, Fig 4) located at the air inlet; a patient port (14 is a port that has the mouthpiece 12, Fig 4) located at the second end; a first side (top side of 16, Fig 4) extending between the first and second ends; and a second side opposite the first side (bottom side of 16, Fig 4), the second side including an aerosol port (20, Fig 4) in fluid communication with the chamber and positioned between the first end and the second end (20 between 22 and 14, Fig 4), a central longitudinal axis of the aerosol port is perpendicular to the central longitudinal axes of the first and second ends (Johnson: 20 is perpendicular in relation to the side of 16 and central longitudinal axes of 22 and 14, Fig 4), wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body (extension portion of 20 connecting 24, Fig 4; extension portion of 20 is perpendicular in relation to the side of 16, Fig 4); and a patient interface (12, Fig 4) coupled to the second end and in fluid communication with the patient port (12 at 14, Fig 4), the patient interface including an exhaust valve (38, Fig 4; 38 is a one-way valve, Fig 4).
Johnson fails to disclose wherein a diameter of the first end is larger than a diameter of the second end.
However, Lieberman, of the same field of endeavor, teaches a drug delivery device (Abstract) including two different versions of the mouthpiece and guide tube where one diameter of the mouthpiece and guide tube is larger than a diameter of the other mouthpiece and guide tube (guide tube may be adapted for smaller lung size, mouthpiece modules may be customized to intend users by using a smaller outlet port, paragraph 0130) to accommodate for users of smaller lung size such as a child (paragraph 0130).  Additionally, Lieberman also teaches varying the inner diameter of the guide tube to change the size of nebulized particles and to change the flow rate being delivered to the user (paragraph 0127) based on lung size (paragraph 0129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the patient port to be smaller, as taught by Lieberman, to accommodate for users of smaller lung size such as a child (Lieberman: paragraph 0130) and to change the size of nebulized particles and the flow rate being delivered to the user (Lieberman: paragraph 0127) based on lung size (Lieberman: paragraph 0129).  Modifying the diameter of the patient port to be smaller allows better control over the flow rate and size of the nebulized/aerosolized particles, particularly for users of different lung sizes such as children.  It would allow the device to accommodate for various kinds of patients based on their lung sizes.
Regarding Claim 33, Johnson-Lieberman combination teaches the extension portion is substantially cylindrical (Johnson: extension of 20 is cylindrical, Figs 3-4).
Regarding Claim 34, Johnson-Lieberman combination teaches the extension portion receives an aerosol generator device (Johnson: 24 is a universal boot, Fig 4; universal fitting capable of attaching said spacer member to either a nebulizer or a metered dose inhaler, Claim 9).
Regarding Claim 35, Johnson-Lieberman combination teaches a boss located at the first end (Johnson: 22 is a boss, Fig 1).  It is noted that Applicant did not specify or claim where the boss is protruding from and whether or not the boss is protruding inwards into a chamber.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 14, 16, and 17 of U.S. Patent No. 10,092,712, hereafter ‘712, in view of Fink et al. (US 2011/0108025). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited patent and prior art.
Regarding Claim 16, ‘712 discloses an aerosol delivery device (Claim 1; Claim 14), comprising: a body (housing, Claim 1; housing, Claim 14) defining a chamber (Claim 1; Claim 14) and having a first end (base, Claim 1; base, Claim 14) and a second end (top, Claim 1; top, Claim 14), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (air inlet being located adjacent to the base of the housing, oxygen supply port including a central longitudinal axis parallel to a central longitudinal axis of the air inlet, longitudinal axis of patient port is parallel with central longitudinal axis of the air inlet, Claim 1; main body extending between base and top, Claim 14; base and top must be parallel as they have the main body in between them), the body including: an air inlet located at the first end (air inlet being located adjacent to the base of the housing, Claim 1; air inlet located in the base, Claim 14); a patient port located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1; patient port located at the top, top located opposite the base, Claim 14); a first side extending between the first and second ends (aerosol port being located in a side of the main body, Claim 1; housing must have sides between base and top; main body extending between the base and the top, Claim 14; body must have sides); and a second side opposite the first side (another side must exist for the housing to have a base and top and a chamber), the second side including an aerosol port in fluid communication with the chamber (aerosol port being located in a side of the main body, Claim 1; aerosol port for delivery of aerosol into chamber between inlet valve and the patient port, Claim 14) and positioned between the first end and the second end (between the inlet valve and the patient port, Claim 1; aerosol port for delivery of aerosol into chamber between inlet valve and the patient port, Claim 14).
‘712 also discloses the main body of housing comprises a tapered transition section (Claim 9).  ‘712 fails to disclose wherein a diameter of the first end is larger than a diameter of the second end.
However, Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including a base (57, Fig 2) where the diameter of a first end (end of 57, Fig 2) is larger than a diameter (diameter of 57 is larger than diameter of ports of 12A, Fig 2) of a second end (end of 12A or ports connected to 12A, Fig 2) since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base or first end to be of a larger diameter than the second end, as taught by Fink, since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (Fink: paragraph 0108).  This simple modification would allow the device to be placed on a surface without the need for the user to hold the device all the time.  This particularly also helps to keep the device in the correct, upright position both when in use and when not in use.
Regarding Claim 19, ‘712-Fink combination teaches a boss located at the first end (‘712: boss extending from base of housing, Claim 2).
Regarding Claim 20, ‘712-Fink combination teaches a central longitudinal axis of the aerosol port is perpendicular to central longitudinal axes of the first and second ends (‘712: Claim 8; Claim 17).
Regarding Claim 21, ‘712-Fink combination teaches a patient interface located at the second end and in fluid communication with the patient port (‘712: patient port for coupling to a patient interface, Claim 1; patient interface coupled to the patient port, Claim 14).
Regarding Claim 22, ‘712-Fink combination teaches a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (‘712: patient interface has central longitudinal axis extending at an angle offset with respect to central longitudinal axes of aerosol port and main body, Claim 14).
Regarding Claim 23, ‘712-Fink combination teaches the patient interface includes an exhaust valve (‘712: patient interface includes exhaust outlet, Claim 14; exhaust outlet is selectively closed by exhaust valve, Claim 16).
Regarding Claim 24, ‘712-Fink combination teaches an inlet valve located at the air inlet (‘712: inlet valve, Claim 1; inlet valve, Claim 14).

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 14, 16, and 17 of U.S. Patent No. 10,092,712, hereafter ‘712, and Fink et al. (US 2011/0108025), as applied to Claim 16, and in further view of Fink et al. (US 2005/0217666), hereafter 2nd Fink. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited patent and prior art.
Regarding Claim 17, ‘712-Fink combination teaches the claimed invention of Claim 16.  ‘712-Fink combination also teaches the aerosol port is substantially perpendicular from the second side of the body (‘712: Claim 8).  ‘712-Fink combination fails to teach the aerosol port defines an extension portion.
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) defines an extension portion (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port and make it perpendicular, as taught by 2nd Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 18, ‘712-Fink-2nd Fink combination teaches the extension portion receives an aerosol generator device (‘712: an aerosol port for receiving an aerosol generating device, Claim 1).
Claims 25-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 14, 16, and 17 of U.S. Patent No. 10,092,712, hereafter ‘712, in view of Fink et al. (US 2011/0108025), and Fink et al. (US 2005/0217666), hereafter 2nd Fink. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited patent and prior art.
Regarding Claim 25, ‘712 discloses an aerosol delivery device (Claim 1; Claim 14), comprising: a body (housing, Claim 1; housing, Claim 14) defining a chamber (Claim 1; Claim 14) and having a first end (base, Claim 1; base, Claim 14) and a second end (top, Claim 1; top, Claim 14), the body including: an air inlet located at the first end (air inlet being located adjacent to the base of the housing, Claim 1; air inlet located in the base, Claim 14); a patient port located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1; patient port located at the top, top located opposite the base, Claim 14); a first side extending between the first and second ends (aerosol port being located in a side of the main body, Claim 1; housing must have sides between base and top; main body extending between the base and the top, Claim 14; body must have sides); and a second side opposite the first side (another side must exist for the housing to have a base and top and a chamber), the second side including an aerosol port in fluid communication with the chamber (aerosol port being located in a side of the main body, Claim 1; aerosol port for delivery of aerosol into chamber between inlet valve and the patient port, Claim 14), and a patient interface coupled to the second end and in fluid communication with the patient port (patient port for coupling to a patient interface, Claim 1; a patient interface coupled to the patient port, Claim 14).
‘712 fails to disclose a diameter of the first end is larger than a diameter of the second end; wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body.
However, Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including a base (57, Fig 2) where the diameter of a first end (end of 57, Fig 2) is larger than a diameter (diameter of 57 is larger than diameter of ports of 12A, Fig 2) of a second end (end of 12A or ports connected to 12A, Fig 2) since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base or first end to be of a larger diameter than the second end, as taught by Fink, since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (Fink: paragraph 0108).  This simple modification would allow the device to be placed on a surface without the need for the user to hold the device all the time.  This particularly also helps to keep the device in the correct, upright position both when in use and when not in use.
‘712-Fink combination fails to teach wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) defines an extension portion (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A) extending substantially perpendicular from the second side of the body (port of 106 connecting to 102 is extending out and is perpendicular, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port and make it perpendicular, as taught by 2nd Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 26, ‘712-Fink-2nd Fink combination teaches the extension portion is substantially cylindrical (2nd Fink: port of 106 connecting to 102 is cylindrical, Fig 1A).
Regarding Claim 27, ‘712-Fink-2nd Fink combination teaches the extension portion receives an aerosol generator device (‘712: aerosol port receiving an aerosol generating device, Claim 1).
Regarding Claim 28, ‘712-Fink-2nd Fink combination teaches a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (‘712: longitudinal axis of patient port parallel with central longitudinal axis of air inlet, Claim 1; patient port located at the top, top located opposite the base, Claim 14).
Regarding Claim 29, ‘712-Fink-2nd Fink combination teaches including an inlet valve located at the air inlet (‘712: port selectively closed by inlet valve, Claim 1; air inlet selectively closed by an inlet valve, Claim 14).
Regarding Claim 30, ‘712-Fink-2nd Fink combination teaches the patient interface includes an exhaust valve (‘712: patient interface including an exhaust outlet, Claim 14; Claim 16).
Regarding Claim 31, ‘712-Fink-2nd Fink combination teaches a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (‘712: patient interface has central longitudinal axis extending at an angle offset with respect to central longitudinal axes of aerosol port and main body, Claim 14).
Regarding Claim 32, ‘712 discloses an aerosol delivery device (Claim 1; Claim 14), comprising: a body (housing, Claim 1; housing, Claim 14) defining a chamber (Claim 1; Claim 14) and having a first end (base, Claim 1; base, Claim 14) and a second end (top, Claim 1; top, Claim 14), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1; patient port located at the top, top located opposite the bae, Claim 14), the body including: an air inlet located at the first end (air inlet being located adjacent to the base of the housing, Claim 1; air inlet located in the base, Claim 14); an inlet valve located at the air inlet (an air inlet selectively closed by an inlet valve, Claim 1; an air inlet selectively closed by an inlet valve, Claim 14); a patient port located at the second end (patient port parallel with central longitudinal axis of air inlet, Claim 1; patient port located at the top, Claim 14); a first side extending between the first and second ends (aerosol port being located in a side of the main body, Claim 1; housing must have sides between base and top; main body extending between the base and the top, Claim 14; body must have sides); and a second side opposite the first side (another side must exist for the housing to have a base and top and a chamber), the second side including an aerosol port in fluid communication with the chamber and positioned between the first end and the second end (aerosol port being located in a side of the main body, Claim 1; aerosol port for delivery of aerosol into chamber between inlet valve and the patient port, Claim 14), a central longitudinal axis of the aerosol port is perpendicular to the central longitudinal axes of the first and second ends (Claim 8; Claim 17); and a patient interface coupled to the second end (patient port for coupling to a patient interface, Claim 1; a patient interface coupled to the patient port, Claim 14) and in fluid communication with the patient port, the patient interface including an exhaust valve (patient interface including an exhaust outlet, Claim 14; Claim 16).
‘712 fails to disclose a diameter of the first end is larger than a diameter of the second end; wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body.
However, Fink, of the same field of endeavor, teaches an aerosol transfer device (Abstract) including a base (57, Fig 2) where the diameter of a first end (end of 57, Fig 2) is larger than a diameter (diameter of 57 is larger than diameter of ports of 12A, Fig 2) of a second end (end of 12A or ports connected to 12A, Fig 2) since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (paragraph 0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base or first end to be of a larger diameter than the second end, as taught by Fink, since the hemispherical/bowl shaped base being of a larger diameter provides convenient means of stably resting the device on a surface (Fink: paragraph 0108).  This simple modification would allow the device to be placed on a surface without the need for the user to hold the device all the time.  This particularly also helps to keep the device in the correct, upright position both when in use and when not in use.
‘712-Fink combination fails to teach wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) defines an extension portion (port of 106 connecting to 102 is extending out and through from a radially outermost surface of 106, Fig 1A) extending substantially perpendicular from the second side of the body (port of 106 connecting to 102 is extending out and is perpendicular, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the aerosol port and make it perpendicular, as taught by 2nd Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 33, ‘712-Fink-2nd Fink combination teaches the extension portion is substantially cylindrical (2nd Fink: port of 106 connecting to 102 is cylindrical, Fig 1A).
Regarding Claim 34, ‘712-Fink-2nd Fink combination teaches the extension portion receives an aerosol generator device.
Regarding Claim 35, ‘712-Fink-2nd Fink combination teaches a boss located at the first end (‘712: boss at base of the housing, Claim 2).
Claims 16-22, 24, 25, 28, 29, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 38, 40-42, and 46 of copending Application No. 16/118,668 (reference application), hereafter ‘668. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the copending application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 16, ‘668 discloses an aerosol delivery device (Claim 37), comprising: a body defining a chamber (Claim 37) and having a first end and a second end (Claim 37), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (air inlet located at the first end, patient port located at the second end, Claim 37; Claim 38), wherein a diameter of the first end is larger than a diameter of the second end (Claim 41), the body including: an air inlet located at the first end (Claim 37); a patient port located at the second end (Claim 37); a first side extending between the first and second ends (radially outermost surface of the body, Claim 37); and a second side opposite the first side (body must have multiple sides), the second side including an aerosol port in fluid communication with the chamber and positioned between the first end and the second end (aerosol port extending through radially outermost surface of the body, fluid communication with chamber, positioned between closed base and the patient port, Claim 37).
Regarding Claim 17, ‘668 discloses the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body (Claim 40).
Regarding Claim 18, ‘668 discloses the extension portion receives an aerosol generator device (Claim 46; aerosol port must inherently be receiving aerosol from an aerosol generator).
Regarding Claim 19, ‘668 discloses including a boss located at the first end (Claim 37).
Regarding Claim 20, ‘668 discloses a central longitudinal axis of the aerosol port is perpendicular to central longitudinal axes of the first and second ends (Claim 40).
Regarding Claim 21, ‘668 discloses a patient interface located at the second end and in fluid communication with the patient port (patient port for fluid communication to a patient interface, Claim 37).
Regarding Claim 22, ‘668 discloses a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (Claim 42).
Regarding Claim 24, ‘668 discloses including an inlet valve located at the air inlet (inlet valve, Claim 37).
Regarding Claim 25, ‘668 discloses an aerosol delivery device (Claim 37), comprising: a body defining a chamber (Claim 37) and having a first end and a second end (Claim 37), wherein a diameter of the first end is larger than a diameter of the second end (Claim 41), the body including: an air inlet located at the first end (Claim 37); a patient port located at the second end (Claim 37); a first side extending between the first and second ends (radially outermost surface of the body, Claim 37); and a second side opposite the first side (body must have multiple sides), the second side including an aerosol port in fluid communication with the chamber (aerosol port extending through radially outermost surface of the body, fluid communication with chamber, positioned between closed base and the patient port, Claim 37), wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body (aerosol port extending through radially outermost surface of the body, fluid communication with chamber, positioned between closed base and the patient port, Claim 37; Claim 40); and a patient interface coupled to the second end and in fluid communication with the patient port (Claim 37).
Regarding Claim 28, ‘668 discloses a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (Claim 38).
Regarding Claim 29, ‘668 discloses an inlet valve located at the air inlet (Claim 37).
Regarding Claim 31, ‘668 discloses a central longitudinal axis of the patient interface is angled with respect to a central longitudinal axis of the second end (Claim 42).
Claims 23 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 38, 40-42, and 46 of copending Application No. 16/118,668 (reference application), hereafter ‘668, as applied to Claims 21 and 25, in view of Johnson et al. (US 7,204,245). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the copending application and prior art.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 23, ‘668 discloses the claimed invention of Claim 21.  ‘668 fails to disclose the patient interface includes an exhaust valve.
However, Johnson, of the same field of endeavor, teaches an aerosol medication delivery apparatus (Abstract) including the patient interface includes an exhaust valve (12 has exhaust port 34, Fig 7) since this is a known feature to allow exhaled air to escape the device (Column 4, Lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an exhaust valve to the patient interface, as taught by Johnson, since this is a known feature to allow exhaled air to escape the device (Johnson: Column 4, Lines 45-65).  Exhaust valves are well known in the art to be found on patient interfaces or mouthpieces and allow exhaled air to escape the device so that users of the device do not rebreathe the exhaled air.  
Regarding Claim 30, ‘668 discloses the claimed invention of Claim 25.  ‘668 fails to disclose the patient interface includes an exhaust valve.
However, Johnson, of the same field of endeavor, teaches an aerosol medication delivery apparatus (Abstract) including the patient interface includes an exhaust valve (12 has exhaust port 34, Fig 7) since this is a known feature to allow exhaled air to escape the device (Column 4, Lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an exhaust valve to the patient interface, as taught by Johnson, since this is a known feature to allow exhaled air to escape the device (Johnson: Column 4, Lines 45-65).  Exhaust valves are well known in the art to be found on patient interfaces or mouthpieces and allow exhaled air to escape the device so that users of the device do not rebreathe the exhaled air.  

Claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 38, 40-42, and 46 of copending Application No. 16/118,668 (reference application), hereafter ‘668, as applied to Claim 25, in view of Fink et al. (US 2005/0217666), hereafter 2nd Fink. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the copending application and prior art.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 26, ‘668 discloses the claimed invention of Claim 25.  ‘668 fails to disclose the extension portion is substantially cylindrical.
However, 2nd Fink, of the same field of endeavor, teaches a method of treating a patient with pulmonary disease, including an aerosol port (port of 106 connecting to 102, Fig 1A) that has an extension portion being substantially cylindrical (extension of 106 connecting to 102 is cylindrical, Fig 1A) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension be cylindrical, as taught by 2nd Fink, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 27, ‘668-2nd Fink combination teaches the extension portion receives an aerosol generator device (‘668: Claim 46; aerosol port must inherently be receiving aerosol from an aerosol generator).
Claims 32-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 38, 40-42, and 46 of copending Application No. 16/118,668 (reference application), hereafter ‘668, in view of Johnson et al. (US 7,204,245). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the copending application and prior art.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 32, ‘668 discloses an aerosol delivery device (Claim 37), comprising: a body defining a chamber (Claim 37) and having a first end and a second end (Claim 37), a central longitudinal axis of the first end is in the same direction as a central longitudinal axis of the second end (Claim 38), wherein a diameter of the first end is larger than a diameter of the second end (Claim 41), the body including: an air inlet located at the first end (Claim 37); an inlet valve located at the air inlet (Claim 37); a patient port located at the second end (Claim 37); a first side extending between the first and second ends (radially outermost surface of the body, Claim 37); and a second side opposite the first side (body must have multiple sides), the second side including an aerosol port in fluid communication with the chamber and positioned between the first end and the second end (aerosol port extending through radially outermost surface of the body, fluid communication with chamber, positioned between closed base and the patient port, Claim 37), a central longitudinal axis of the aerosol port is perpendicular to the central longitudinal axes of the first and second ends (Claim 40), wherein the aerosol port defines an extension portion extending substantially perpendicular from the second side of the body (aerosol port extending through radially outermost surface of the body, fluid communication with chamber, positioned between closed base and the patient port, Claim 37; Claim 40); and a patient interface coupled to the second end and in fluid communication with the patient port (Claim 37). 
‘668 fails to disclose the patient interface including an exhaust valve.
However, Johnson, of the same field of endeavor, teaches an aerosol medication delivery apparatus (Abstract) including the patient interface includes an exhaust valve (12 has exhaust port 34, Fig 7) since this is a known feature to allow exhaled air to escape the device (Column 4, Lines 45-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an exhaust valve to the patient interface, as taught by Johnson, since this is a known feature to allow exhaled air to escape the device (Johnson: Column 4, Lines 45-65).  Exhaust valves are well known in the art to be found on patient interfaces or mouthpieces and allow exhaled air to escape the device so that users of the device do not rebreathe the exhaled air.  
Regarding Claim 33, ‘668-Johnson combination teaches the claimed invention of Claim 32.  The current ‘668-Johnson combination fails to teach the extension portion is substantially cylindrical.
However, Johnson further teaches the extension portion is substantially cylindrical (extension of 20 is substantially cylindrical, Figs 3-4) since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the extension be cylindrical, as taught by Johnson, since this is a well-known configuration and shape for connecting nebulizers/aerosolizers to the aerosol port of the device.  This configuration is a well-known way of connecting nebulizers/aerosolizers to the body of the device and it would not hinder the operation of the device to have this extension of the port.
Regarding Claim 34, ‘668-Johnson combination teaches the extension portion receives an aerosol generator device (‘668: Claim 46; aerosol port must inherently be receiving aerosol from an aerosol generator).
Regarding Claim 35, ‘668-Johnson combination teaches a boss located at the first end (‘668: Claim 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T KHONG/ Examiner, Art Unit 3785                                                                                                                                                                                            /KENDRA D CARTER/ Supervisory Patent Examiner, Art Unit 3785